DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 12, 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barton (US 2018/0091088 A1).
Regarding Claims 1 and 5-8, Barton discloses a mounting assembly to facilitate rotation of a photovoltaic module, comprising: an arced connecting member that includes: a first drive chain (406) along a bottom surface of the arced connecting member; a second drive chain positioned adjacent to the first drive chain with a gap between the first drive chain and the second drive chain (also 406; see para. 0072: “Similarly as in FIGS. 2A and 2B, a lock plate 406 can be mounted on the arc gear 120. However, in the exemplary configuration of FIG. 4, the lock plate 406 can include two plates mounted on either side of the arc gear 120. Both parts of the lock plate 406 can be driven by the drive pin 404.”); and a third drive chain (120) positioned in the gap between the first drive chain and the second drive chain, the third drive chain including a plurality of notches (302) along a length of the third drive chain; an intermittent-motion drive system that includes: a drive wheel (402) with a nub (504) extending from a lateral surface of the drive wheel, the nub being shaped to interface with one or more notches of the plurality of notches included along the length of the third drive chain; a first protrusion (508) extending from a first base surface of the drive wheel, the first protrusion being shaped to interface with a surface of the first drive chain (see para. 0073: “Pinion gear 402 also can include pinion gear teeth 504, a round bearing surface 508 that corresponds to the shape of the curved surface on the lock plate 406, and recesses 506 configured so as to allow protrusions on the lock plate 406 to move around the drive pin 404 without interference.”); and a second protrusion extending from a second base surface of the drive wheel, the second protrusion being shaped to interface with a surface of the second drive chain (see at least Fig. 5 which shows an identical, or substantially identical, second protrusion extending from a second base surface of the drive wheel); wherein: a bottom surface of the first drive chain and a bottom surface of the second drive chain each have a wave shape made of a plurality of concave arcs (see Fig. 6, concave arcs 602, 604) positioned adjacent to one another; and the first protrusion and the second protrusion each include a curved shape (see again 508) that corresponds to the wave shape (see again para. 0073: “Pinion gear 402 also can include pinion gear teeth 504, a round bearing surface 508 that corresponds to the shape of the curved surface on the lock plate 406, and recesses 506 configured so as to allow protrusions on the lock plate 406 to move around the drive pin 404 without interference.”); wherein the drive wheel includes two or more nubs (504) protruding from the lateral surface of the drive wheel (see at least Fig. 5, nubs 504); wherein the first drive chain and the second drive chain each include a first height and the third drive chain includes a second height, the first height being greater than the second height (best seen in Figs. 4 and 7A); wherein the first drive chain includes a first layer (indicated in the embodiment of Fig. 3 annotated below) and a second layer (indicated in the embodiment of Fig. 3 annotated below), the first layer extending a full length of the first drive chain and the second layer extending less than the full length of the first drive chain (see annotated Fig. 3. Below).

    PNG
    media_image1.png
    1236
    2080
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    581
    877
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Barton in view of Paponneau (WO 2013190196 A2).
Regarding Claim 2, Barton does not disclose wherein the arced connecting member further includes: a first leg connected to a first end of the arced connecting member and a first surface of a support structure; and a second leg connected to a second end of the arced connecting member and a second surface of the support structure.
Paponneau teaches a mounting assembly to facilitate rotation of a solar module wherein the arced connecting member (20) further includes: a first leg (30) connected to a first end of the arced connecting member and a first surface of a support structure (see Fig. 8); and a second leg (also 30, see Figs. 1 & 8) connected to a second end of the arced connecting member and a second surface of the support structure (see again Fig. 8).

    PNG
    media_image3.png
    513
    1412
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Barton wherein the arced connecting member further includes: a first leg connected to a first end of the arced connecting member and a first surface of a support structure; and a second leg connected to a second end of the arced connecting member and a second surface of the support structure as taught and/or suggested by Paponneau, since both references teach connecting an arced connecting member to support structure, it would have been obvious to one skilled in the art to substitute one connection means for the other to achieve the predictable result of connecting said arced connecting member to the support structure.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Barton in view of Paponneau as applied to claim 3 above, and further in view of Corio (US 2018/0348331 A1).
Regarding Claim 3, Barton in view of Paponneau does not disclose further comprising a reinforcement member interposed between the support structure and the intermittent-motion drive system.
Corio teaches a mounting assembly to facilitate rotation of a solar module comprising a reinforcement member (indicated in annotated Fig. 15 below) interposed between the support structure (823) and the intermittent-motion drive system (see at least 815).

    PNG
    media_image4.png
    685
    1625
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Barton in view of Paponneau to further comprise a reinforcement member interposed between the support structure and the intermittent-motion drive system as taught and/or suggested by Corio, since such a modification would provide added structural robustness thereby allowing said mounting assembly to withstand greater forces or loads without failure.  
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image5.png
    548
    734
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    362
    709
    media_image6.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799